PER CURIAM:
Billy R. McCullers, Jr., appeals the district court’s order denying his motion to dismiss the indictment for Fed.R.Crim.P. 6 violations or, in the alternative, to inspect the list of names of qualified grand jurors who “voted the indictment.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. McCullers, No. 4:07-cr-00049-RBS-JEB-1 (E.D. Va. filed July 12 & entered July 13, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.